IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION
FLOYD JAMES CALICO PLAINTIFF
V. CASE NO. 5:19-CV-05049
SHERIFF TIM HELDER, Washington
County, Arkansas; JOHN AND JANE
DOE DEPUTIES; and JOHN DOE JAILER DEFENDANTS
OPINION AND ORDER
Plaintiff, Floyd James Calico, filed this action pursuant to 42 U.S.C. §1983. He
proceeds pro se and in forma pauperis.
| When he filed this case, Plaintiff was incarcerated in the Washington County
Detention Center. Plaintiff was specifically advised in an Order issued on March 14,
2019 (Doc. 3), that he was required to immediately inform the Court of any change of
address. In particular, the Order stated that if Plaintiff were transferred or released, he
must advise the Court of any change in his address by no later than thirty (30) days
from the time of transfer or release. Additionally, Rule 5.5(c)(2) of the Local Rules for
the Eastern and Western Districts of Arkansas requires pro se parties to “promptly notify
the Clerk and other parties to the proceedings of any change in his or her address, to
monitor the progress of the case, and to prosecute or defend the action diligently.”
On June 12, 2019, June 19, 2019, June 25, 2019, June 28, 2019, and July 9,
2019, mail was returned to the Court as undeliverable. Defendants filed a motion to

dismiss (Docs. 11-12) on June 5, 2019. On June 18, 2019, an Order (Doc. 19) was

entered directing Plaintiff to file a response to the motion to dismiss by July 9, 2019.

1
Plaintiff did not file a response to the motion to dismiss. Plaintiff has not provided
the Court with a new address. More than thirty days has passed since mail was first
returned as undeliverable. To date, Plaintiff has not provided a new address or
contacted the Court in any way.

Accordingly, this case is DISMISSED WITHOUT PREJUDICE pursuant to Rule
41(b) of the Federal Rules of Civil Procedure and Rule 5.5(c)(2) of the Local Rules for
the Eastern and Western Districts of Arkansas.

IT IS SO ORDERED on this 7 day of July, 2019.

 
  
 

 

UNITED S DISTRICT JUDGE
